Citation Nr: 1609919	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for right leg deep vein thrombosis with varicose veins, in excess of 20 percent from September 2, 2005 to April 21, 2011, and in excess of 40 percent from April 21, 2011 to July 17, 2014.  

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, R.M., and S.J. 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from August 1975 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and December 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part denied an increased rating in excess of 20 percent for right leg deep vein thrombosis with varicose veins, and denied reopening of service connection for a right knee disability.  

The Veteran filed a claim for an increased rating for right leg deep vein thrombosis with varicose veins in January 2004, and a July 2004 rating decision granted an increased rating of 20 percent, effective the date of the claim.  The Veteran did not appeal that decision or submit new and material evidence within one year, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b) (2015).  

In September 2005, the Veteran again filed a claim for an increased rating, and the March 2006 rating decision denied an increased rating in excess of 20 percent.  In October 2006, within one year of the March 2006 rating decision, the Veteran asserted that he was entitled to a higher rating; therefore, as the Veteran timely filed a notice of disagreement, the March 2006 rating decision did not become final.  38 C.F.R. §§ 20.201, 20.302 (2015).  In a May 2007 statement from the Veteran, the Veteran again sought service connection for a right knee disability.  A December 2007 rating decision denied an increased rating in excess of 20 percent for the right leg deep vein thrombosis with varicose veins and denied reopening of service connection for a right knee disability.  In a November 2012 rating decision, the RO granted an increased rating of 40 percent for the right leg deep vein thrombosis with varicose veins, effective April 21, 2011.  

In a February 2014 Board decision, the Board reopened service connection for a right knee disability, and remanded the issues of entitlement to service connection for a right knee disability and entitlement to an increased rating for right leg deep vein thrombosis with varicose veins for further development, including obtaining treatment records and a VA examination regarding the right leg deep vein thrombosis with varicose veins.  Treatment records and a VA examination and opinion were obtained, and the Board finds that there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

In July 2014, pursuant to the Board's remand order, a VA examination for right leg deep vein thrombosis with varicose veins was obtained.  In an October 2014 rating decision, the AOJ granted an increased rating of 100 percent for the right leg deep vein thrombosis with varicose veins, effective July 18, 2014.  

In September 2013, the Veteran was afforded a Travel Board hearing in Seattle, Washington, before another Veterans Law Judge who has since retired.  A transcript of that hearing is associated with the claims file.  

The issues of service connection for disability of the third and fourth fingers of the right hand and varicose veins of the left leg have been raised by the record and previously referred to the Agency of Original Jurisdiction (AOJ) by the Board, but still have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has current degenerative arthritis of the right knee. 

2.  The Veteran injured his right knee in service in 1983 when a tire slipped and fell onto his right knee.  

3.  The current degenerative arthritis of the right knee is related to the in-service injury to the right knee.  

4.  From September 2, 2005 to July 18, 2014, the right leg deep vein thrombosis with varicose veins more nearly approximated symptoms such as constant edema, stasis pigmentation, and eczema.  

5.  From September 2, 2005 to July 18, 2014, the right leg deep vein thrombosis with varicose veins has not more nearly approximated symptoms of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right knee degenerative arthritis have been met.  38 U.S.C.A. 	 §§ 1101, 1112, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 40 percent for right leg deep vein thrombosis with varicose veins have been met from September 2, 2005 to April 21, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7120, 7121 (2015).

3.  The criteria for an increased rating in excess of 40 percent for right leg deep vein thrombosis with varicose veins have not been met or more nearly approximated for any period from September 2, 2005 to July 18, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7120, 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.   	          38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for service connection for a right knee disability, the Board is granting the claim for service connection for a right knee disability.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Regarding the claim for an increased rating for right leg deep vein thrombosis with varicose veins, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 	 580 F.3d 1270 (Fed. Cir. 2009).  This duty to notify was satisfied in November 2005 and July 2007 letters to the Veteran, which informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates for ratings and degrees of disability.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  	           38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, and lay statements.   

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2006, August 2007, December 2009, April 2011, and July 2014.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and reported the current symptomatology and functional impairment.

The Veteran testified at a September 2013 Travel Board hearing before another Veterans Law Judge, who has since retired.  The Veteran was afforded the opportunity to testify before another Veterans Law Judge, but declined.  See February 2015 statement from the Veteran.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.  § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veterans Law Judge advised the Veteran on the issues on appeal and addressed the Veteran's symptomatology.  Furthermore, the Veteran was advised to submit medical evidence addressing the symptomatology that would show that the disability more nearly approximate the criteria for an increased rating.  Additionally, the Veterans Law Judge expressly asked the Veteran what rating would satisfy the appeal, and the Veteran indicated a 60 percent schedular rating would be considered a full grant.  See Board hearing transcript at 16.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record .  

Service Connection for a Right Knee Disability 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 	 § 1154(a); 38 C.F.R. § 3.303(a). 

The Veteran generally contends that the current right knee disability was caused by an in-service injury to his right knee and leg in the early 1980s when a 500 pound tire slipped and fell onto his right knee and leg.  The Veteran contends that this accident is what precipitated the right leg deep vein thrombosis, for which he is service-connected, and the Veteran was hospitalized for eight days while in service because of this injury at Lakenheath Air Force Base in England.  See September 2013 Board hearing transcript, see also September 2013 statement from the Veteran.  

The Board finds that, based on the medical and lay evidence, the Veteran has a current diagnosis of arthritis of the right knee.  Review of the VA treatment records shows that the Veteran underwent a right knee arthroscopy and medial meniscal debridement in May 2004.  Furthermore, a November 2011 VA examination diagnosed right knee osteoarthritis.  Therefore, as the Veteran has a diagnosis of arthritis, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 		 38 C.F.R. § 3.303(b) apply in this instance.  

Next, the Board finds that the evidence is at least in equipoise regarding whether an in-service injury to the right knee occurred.  There is conflicting evidence as to the onset of the initial injury in service.  In June 1984, the Veteran was treated for deep vein thrombosis by the VA Medical Center in Waco, Texas, and the Veteran reported that a similar instance occurred in July 1983 (which would be during service) where the Veteran was hospitalized for eight days, though the Veteran did not report a specific injury to the right knee at that time.  In July 1984, the Veteran filed a claim for a right leg injury, initially claiming a right knee injury but amended the claim to include the right leg generally.  Subsequently, the Veteran was granted service connection for right leg deep vein thrombosis based on the in-service occurrence and eight day hospitalization.  In December 1997, the Veteran filed a claim for service connection for a right knee disability, and, at the April 1998 examination, the Veteran reported that in the early 1980s, he suffered a right knee injury when a tire fell on his leg.  During VA treatment, in August 2004, the Veteran reported chronic right knee pain with the injury occurring in 1981 with a medial meniscal tear.  In 2007, the Veteran filed for Social Security Administration (SSA) Disability, and reported that the knee disability began to affect his ability to work in the 1980s.  At the May 2007 SSA examination, it was reported that the right knee was injured in 1991 when a tire fell on the knee.  In May 2011, the Veteran reported at the VA examination for the right knee that the injury occurred in 1983 while he and a colleague were changing a 500 pound tire and it slipped and fell on his right knee, and the Veteran was hospitalized for eight days at Lakenheath Air Force Base.  In a September 2013 statement, the Veteran stated that, at the end of 1983, he was injured changing a tire when it slipped and fell onto his right knee.  At the September 2013 Board hearing, the Veteran reported that he injured his knee changing a tire when it fell onto his right knee and he was hospitalized for eight days because of the pain and swelling, and was again treated in Waco, Texas, immediately after service for the deep vein thrombosis and blood clots that formed because of the original injury to the knee.  An October 2013 letter from the Veteran's treating VA nurse practitioner reported that the Veteran injured his right knee when a tire smashed his knee in 1982.  September 2012 VA treatment records indicate that the Veteran injured his left knee in 1984 when a tire struck it and the Veteran had subsequent surgery to repair it.  

Service treatment records are silent for any injury, treatment, or hospitalizations regarding the right knee or leg; however, the Board notes that the Lakenheath Air Force Base hospitalizations records have not been associated with the claims file.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

While there is conflicting evidence regarding the onset of the injury, the Board finds that, resolving reasonable doubt in favor of the Veteran, the Veteran did injure his right knee in 1983 when a tire slipped and fell onto his right knee.  The Veteran is competent to report an injury to the right leg and knee, and the Veteran's report of how he was injured has been credible, though inconsistent regarding the date of injury.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Board finds the June 1984 VA treatment records and the Veteran's report of injury and hospitalization in 1983 for eight days to be the most probative regarding the date of the injury to the knee as the statements occurred within one year of, and more contemporaneous to, the initial injury.  The Board notes that the SSA records indicate that the injury occurred in 1991; however, in light of the Veteran's statements to SSA regarding the onset of the disability beginning in the 1980s, this statement appears to be a clerical error or typo, and not a contradiction of the in-service injury.  Additionally, VA treatment records indicating the left knee was injured appear to be a clerical error as well, as treatment records clearly indicate that the Veteran did not receive surgery on the left knee, but the right knee.  Therefore, the Board finds that the Veteran sustained a right knee injury in service in 1983 when a 500 pound tire fell onto the knee and leg.  

Next, the Board finds that there is equipoise as to whether there is a causal relationship between the current right knee arthritis and the in-service injury to the knee.  The Veteran was afforded a VA examination in May 2011 regarding the etiology of the right knee disability; however, no opinion was provided regarding direct service connection, but only regarding whether the right knee disability was secondary to the right leg deep vein thrombosis and varicose veins.  

Nonetheless, in October 2013, the treating VA nurse practitioner opined that the chronic right knee arthritis is more likely than not related to the knee injury sustained in service in 1982.  The opinion was based on the Veteran's report of the in-service traumatic injury to the right knee when a tire slipped and fell on the right knee, which resulted in an eight day hospitalization.  There is no contrary opinion regarding direct service-connection of record.  While the Board finds that the initial injury did not occur in 1982 but 1983, this slight factual difference does not negate the opinion as the opinion was based on the type of injury that occurred during service generally and not when specifically in service the injury occurred.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the fact is established that the current right knee degenerative arthritis is causally related to the in-service injury to the right knee; thus the criteria for service-connection for a right knee disability has been met.  38 U.S.C.A. 	 § 5107(b); 38 C.F.R. § 3.102.   

Increased Rating for Right Leg Deep Vein Thrombosis with Varicose Veins from September 2, 2005 to July 18, 2014.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal (from September 2, 2005 to July 18, 2014).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.  

The Veteran is in receipt of a 20 percent rating for right leg deep vein thrombosis with varicose veins from September 2, 2005 to April 21, 2011, a 40 percent rating from April 21, 2011 to July 17, 2014, and a 100 percent rating from July 18, 2014 under 38 C.F.R. § 4.104, Diagnostic Codes 7120 and 7121.  Diagnostic Code 7120 rates varicose veins, while Diagnostic Code 7121 rates post-phlebitic syndrome of any etiology.  

Under both Diagnostic Codes 7120 and 7121, a noncompensable (0 percent rating) will be assigned for asymptomatic palpable or visible varicose veins.  A 10 percent rating will be assigned for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating will be assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating will be assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating will be assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent (total) rating will be assigned with massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.  

The Veteran generally contends that he is entitled to a 60 percent disability rating for the deep vein thrombosis with varicose veins.  See September 2013 Board Hearing.  

VA treatment records for one year prior to September 2, 2005 are silent for complaints of or treatment for deep vein thrombosis with varicose veins.  The Veteran was afforded a VA examination in April 2004 to assess the severity of the deep vein thrombosis with varicose veins.   At that time, the VA examiner noted pain, intermittent swelling, and dark pigmentation of the skin.  The Veteran additionally reported symptoms of eczema and intermittent ulcers.   

In February 2006, the Veteran was afforded a VA examination to assess the severity of the deep vein thrombosis with varicose veins.  At that time, the VA examiner noted edema occurring constantly, which is not completely relieved by rest or elevation.  The VA examiner did not report findings regarding whether there is stasis pigmentation, eczema, or ulceration of the right leg.  The Veteran reported pain after prolonged standing and walking, and difficulty standing and doing occupational work.  

In August 2007, the Veteran was again afforded a VA examination to assess the severity of the deep vein thrombosis with varicose veins.  At that time, the VA examiner noted edema occurring constantly, dark pigmentation of the skin, and eczema.  The Veteran did not have ulceration at that time.  The Veteran reported functional impairment such as not being able to walk for prolonged periods of time, with pain occurring after prolonged standing and walking.  

In December 2009, the Veteran was afforded another VA examination to assess the severity of the deep vein thrombosis with varicose veins.  At that time, the VA examiner noted leg edema occurring intermittently, not completely relieved by foot elevation or compression hosiery, and dark pigmentation of the skin.  At that time, the Veteran did not have eczema or ulceration.  The Veteran reported constant pain with loss of control of the leg at times.  

In April 2011, the Veteran was afforded another VA examination to assess the nature and severity of the deep vein thrombosis with varicose veins.  At that time, the Veteran reported edema, which is partially relieved by elevation, dark pigmentation of the skin, eczema, but no ulceration.  The VA examination reported edema, hyperpigmentation, and stasis pigmentation on examination, but no ulceration or eczema at that time.  The edema was not board-like or massive.  The Veteran reported pain and aching at rest and after prolonged standing and walking.  

In July 2014, the Veteran was afforded another VA examination to assess the severity of the deep vein thrombosis with varicose veins.  At that time, the VA examiner noted edema that is board-like and massive.  The examiner did not note ulceration.  The Veteran reported deep aching pain in the leg. 

At the September 2013 Board hearing, the Veteran reported that current VA treatment records since 2011 not of record contained evidence that the Veteran is entitled to a 60 percent rating.  In accordance with the Board's remand instructions, VA treatment records since that time were associated with the Virtual VA and VBMS claims file.  The Board has reviewed all VA treatment records, and the VA treatment records are silent for treatment for deep vein thrombosis with varicose veins, complaints of massive board-like edema of the legs, stasis pigmentation, eczema, or persistent ulceration.  A September 2005 VA treatment note addresses the Veteran's complaints of pain in the right leg, occurring with frequent movements, standing, and walking for any length of time, but do not note the size of any edema, or whether the Veteran has stasis pigmentation, eczema, or ulceration.  

Based on review of all the evidence, both medical and lay, the Board finds that for the entire increased rating period from September 2, 2005 to July 18, 2014, the right leg deep vein thrombosis with varicose veins more nearly approximates the criteria for a 40 percent rating, but no higher, consistent with persistent edema and stasis pigmentation or eczema, with intermittent ulceration.  The Veteran has reported persistent edema, dark pigmentation, eczema, and intermittent ulceration, which are observable through the Veteran's senses, throughout the course of this appeal.  See Layno, 6 Vet. App. 465.  Therefore, the evidence has demonstrated throughout the course of the increased rating period from September 2, 2005 to July 18, 2014 that the Veteran has symptoms of persistent edema and eczema, with intermittent ulceration.  

The Board additionally finds that the criteria for a 60 percent rating for right leg deep vein thrombosis with varicose veins have not been met or more nearly approximated for any portion of the increased rating period from September 2, 2005 to July 18, 2014.  While the Veteran is competent to report symptoms such as ulceration, the evidence of record demonstrates that the Veteran has only reported symptoms of intermittent ulceration, not persistent ulceration as required for a 60 percent rating.  Additionally, at each VA examination, no VA examination noted current ulceration, and the Veteran during the course of those examinations denied experiencing persistent ulceration.  Furthermore, the Veteran has not asserted, and at no point until the July 18, 2014 examination was there evidence that the edema was board-like and massive; therefore, the criteria for a 60 percent rating for right leg deep vein thrombosis with varicose veins have not been met or more nearly approximated for any portion of the increased rating period.  38 C.F.R. §§ 4.3, 4.7.  

 Extraschedular Analysis 

The Board has considered whether referral for an extraschedular rating would have been warranted for the right leg deep vein thrombosis with varicose veins for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and functional impairment caused by the right leg deep vein thrombosis with varicose veins are all specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria and Diagnostic Codes 7120 and 7121 specifically provide for disability ratings based on persistent edema that cannot be fully relieved with elevation or compression hosiery, stasis pigmentation, eczema, ulceration, pain, including constant pain and pain or fatigue after prolonged standing or walking.  These symptoms identified by the Veteran are all expressly considered in rating criteria in 38 C.F.R. § 4.104 and Diagnostic Codes 7120 and 7121.   

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the deep vein thrombosis with varicose veins, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for right knee degenerative arthritis is granted.  

An increased rating of 40 percent for right leg deep vein thrombosis with varicose veins from September 2, 2005 to April 21, 2011 is granted; and increased rating in excess of 40 percent for any period is denied.  


REMAND

TDIU 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  In a December 2007 rating decision, the RO expressly denied entitlement to TDIU, and the Veteran did not appeal the decision.  As such, the December 2007 rating decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2015).  The Board finds that the Veteran has not alleged CUE in this case regarding the December 2007 rating decision denial of TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the December 2007 rating decision.  

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of TDIU (in December 2007).  The Court in Rice held that a claim for TDIU was not inseparable from a claim for a higher initial rating when new evidence was submitted within one year of the RO's decision assigning an initial rating for the underlying disability, a question not at issue in this decision because of the finality of the December 2007 TDIU rating decision.  In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU.  This case is distinguishable from Rice because in this Veteran's case the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  

Accordingly, the issue of entitlement to TDIU prior to December 21, 2007 (the date of the final rating decision) is not presently before the Board as an issue inseparable from the Veteran's initial rating appeal decided above.  As the rating decision became final, and the Veteran has not alleged CUE, the issue of entitlement to TDIU prior to December 21, 2007 is not currently in appellate status before the Board.  The holding in Rice does not extend to override finality of the December 2007 final denial of TDIU, for the reasons stated distinguishing this case from Rice, and because, since the Court issued the Rice decision in 2009, the Court has not issued a precedential decision extending the generalized principle of attachment of TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the finality of a prior final decision must be respected in VA adjudications.  See 38 U.S.C.A. § 7105(c) (West 2014); 		 38 C.F.R. §§ 3.105, 20.1103 (2015); 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 	 § 3.400(o) (2015) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Nonetheless, pursuant to Rice, the Board has considered whether a new claim for TDIU has been raised subsequent to the December 2007 rating decision.  As TDIU is a form of increased rating, even though there is a prior final decision, a new claim for TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities, and reopening of the claim based on new and material evidence (38 C.F.R. § 3.156 (2014)) is not required.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).    

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16. 

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

In the present instance, the Board is granting service connection for a right knee disability, and the question of an initial rating has not yet been adjudicated by the AOJ; therefore, there is a question as to whether the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) for TDIU for any period from December 21, 2007.  Furthermore, at the July 18, 2014 VA examination, the VA examiner indicated that the Veteran is not working due to the (now) service-connected right knee and right leg disabilities.  Therefore, the Board finds that this evidence has reasonably raised a claim for TDIU in conjunction with the claim for an increased rating for the right leg deep vein thrombosis with varicose veins.  

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

1.  Adjudicate the issue of an initial rating for the service-connected right knee disability, and then adjudicate the issue of TDIU since December 21, 2007.  If necessary, refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R.     § 4.16(b).    

2.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


